
	
		III
		111th CONGRESS
		1st Session
		S. RES. 304
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2009
			Mr. Inouye (for himself
			 and Mr. Akaka) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the canonization of Father
		  Damien de Veuster, SS.CC. to sainthood.
	
	
		Whereas Father Damien de Veuster, SS.CC. was born Joseph
			 de Veuster in Tremelo, Belgium, on January 3, 1840, and in 1859, at age 19, he
			 entered the Congregation of the Sacred Hearts of Jesus and Mary in Louvain and
			 selected Damien as his religious name;
		Whereas in 1863, Father Damien received permission to
			 replace his ill brother, and sailed to the Hawaiian Islands to perform
			 missionary work;
		Whereas Father Damien arrived in Honolulu, Hawaii on March
			 19, 1864, was ordained to the priesthood at the Cathedral of Our Lady of Peace
			 on May 21, 1864, and began his pastoral ministry on the island of
			 Hawaii;
		Whereas the Hawaiian Government deported individuals
			 infected with Hansen's disease, also known as leprosy, to a peninsula on the
			 island of Molokai, to prevent further spread of the disease, and Bishop Louis
			 Maigret, SS.CC. sought the help of Father Damien and other priests to provide
			 spiritual assistance for the sufferers of Hansen's disease;
		Whereas several priests volunteered to work on Molokai for
			 a few months, but Father Damien requested to remain permanently with the
			 individuals suffering from Hansen's disease, and was among the first to leave
			 for the island of Molokai on May 10, 1873;
		Whereas for 16 years, Father Damien served as a voice of
			 hope and a source of consolation and encouragement for the individuals
			 afflicted with Hansen's disease, accomplishing remarkable achievements,
			 including building houses and hospitals, taking care of the patients’ spiritual
			 and physical needs, building 6 chapels, constructing a home for boys and a home
			 for girls, and burying the hundreds who died during his years on the island of
			 Molokai;
		Whereas Father Damien died on April 15, 1889, after
			 contracting Hansen's disease, and his remains were transferred to Belgium in
			 1936, where he was interred in the crypt of the church of the Congregation of
			 the Sacred Hearts at Louvain;
		Whereas in 1938, the process for beatification for Father
			 Damien was introduced at Malines, Belgium;
		Whereas on April 15, 1969, a statue of Father Damien and a
			 statue of King Kamehameha I, gifts from the State of Hawaii, were unveiled at
			 the Capitol Rotunda;
		Whereas on July 7, 1977, Pope Paul VI declared Father
			 Damien venerable, the first of 3 steps that lead to
			 sainthood;
		Whereas on June 4, 1995, Pope John Paul II declared Father
			 Damien Blessed Damien, and his feast is on May 10, the day
			 Father Damien first entered the island of Molokai; and
		Whereas Father Damien will be canonized a saint on October
			 11, 2009, by Pope Benedict XVI: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 canonization of Father Damien to sainthood; and
			(2)honors and
			 praises Father Damien for his legacy, work, and service to the Hansen's disease
			 colony on the island of Molokai.
			
